11/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0503


                                        OP 21-0503

                                                                      FILED
 SHYLAH HANWAY,
                                                                      NOV 0 2 2021
             Petitioners,                                           Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State.) ryf Mnntana

       v.
                                                                     ORDER
 KYLE FOUTS, Montana State Hospital
 Administrator, and ADAM MEIER,
 Montana Department of Public Health
 and Human Services Director,

              Respondents.



       By verified petition filed October 7, 2021, Shylah Hanway (Hanway) petitions this
Court for issuance of a peremptory writ of mandamus compelling the respective Directors
of the Montana Department of Public Health and Human Services and the Montana State
Hospital (collectively MDPHHS) to immediately comply, within 48 hours of issuance of
the writ, with certain orders of the Montana Eighth Judicial District Court, Cascade County,
issued in Cause Nos. BDC-20-165 (October 20, 2020), CDC-21-052 (August 19, 2021),
and DDC-21-492 (August 31, 2021) pursuant to § 46-14-221(2)(a), MCA, to accept and
place her in an appropriate MDPHHS "mental health facility" or MDPHHS "residential
facility" "for so long as" her previously adjudicated "unfitness [to proceed] endures or until
disposition . . . is made pursuant to" § 46-14-221(2)(b) and (3), MCA (required
development by MDPHHS "facility" of "an individualized treatment plan to assist the
defendant" in "[re]gain[ing] fitness to proceed," 90-day committing court "review" of
"fitness to proceed" thereunder, and court determination as to whether defendant "still unfit
to proceed" under § 46-14-221(3)(a)-(c), MCA), "whichever occurs first." See § 46-14-
221(2)(a), MCA. Hanway's verified petition and MDPHHS' s October 22, 2021 response
manifest the following summary timeline and undisputed facts at issue in the various
criminal proceedings against Hanway below:
BDC-20-165 — State v. Hanway (Indecent Exposure)

• 2020-03-12:   Eighteen-year-old Hanway arrested for Indecent Exposure to Minor (F),
                in violation of § 45-5-504(3), MCA, on allegation that she exposed her
                breasts to her seven-year-old sister. Released on own-recognizance on
                conditions.

• 2020-03-12:   Hanway formally charged by Information with Indecent Exposure to
                Minor (F).

• 2020-10-16:   Hanway diagnosed on defense-commissioned examination by Dr. Donna
                Zook, Ph.D., with "disorganized schizophrenia," a mental disorder as
                defined by §§ 46-14-101(2)(a) and 53-21-102(9)(a), MCA, rendering her
                unfit "to proceed and stand triar as referenced in §§ 46-14-101(1)(a)(i)
                and -103, MCA.

• 2020-10-20:   Pursuant to § 46-14-221(2)(a), MCA, Hanway adjudicated "unfit to
                proceed" as referenced in §§ 46-14-101(1)(a)(i) and -103, MCA, on
                uncontested defense motion based on 2020-10-16 Zook evaluation.
                Court suspends criminal proceeding and commits Hanway "to the
                custody of' MDPHHS "to be placed in an appropriate [MDPEITHS] mental
                health facility . . . or residential facility . . . for so long as the unfitness
                endures or until disposition . . . is made pursuant to [§ 46-14-221(2)(b)
                and (3), MCA], whichever occurs "first." Court orders sheriff to
                immediately transport Hanway to MSH "without delar upon
                "communicating with" MSH.                   Court maintains her on an
                own-recognizance release pending transport to MSH. The court sets the
                90-day review hearing required by § 46-14-221(3)(a), MCA, for
                December 28, 2020.

                Sheriff does not transport, however, upon MSH advisory of no bed-space
                at MDPIIHS Forensic Mental Health Facility (FMHF) at Galen,
                Montana. MDPHHS instead places Hanway on the FMIFIF waiting list.

• 2020-12-28:   At previously scheduled 90-day fitness review hearing required by
                § 46-14-221(3)(a), MCA, court advised that MDPHFIS has yet to accept
                custody of Hanway per 2020-10-20 commitment order and that she has
                since been arrested and is incarcerated on a municipal court matter. No

                                             2
                evidence or documentation presented by State/CA or defense counsel as
                to MDPHHS status in re compliance with 2020-10-20 commitment order.
                Continuation of the required 90-day hearing subsequently continued
                multiple times until reset for January 25, 2021.

• 2021-01-20:   The 90-day MDPHHS fitness status report and review hearing deadline
                specified by § 46-14-221(3)(a), MCA, expires without MDPHHS
                acceptance of custody of Hanway per 2020-10-20 court order.

• 2021701-25:   Required 90-day fitness review hearing resumes. Court again advised
                that MDPHHS has yet to accept custody of Hanaway per 2020-10-20
                commitment order. No evidence or documentation presented by
                State/CA or defense counsel as to MDPHHS status in re compliance with
                2020-10-20 commitment order. Hanway still incarcerated under order in
                parallel-pending municipal and district court proceedings.

• 2021-02-08:   Defense counsel files motion to dismiss suspended criminal case due to
                State (MDPHHS/CA) and court non-compliance with § 46-14-221(2)(a)
                and (3), MCA, MDPHHS fitness restoration, status report, and judicial
                fitness review and determination requirements.

• 2021-02-11:   Upon notice from MDPHHS of available FM_HF bed-space, the sheriff
                transports Hanway to MSH which accepts custody and admits her for
                fitness restoration in accordance with 2020-10-20 commitment order
                (BDC-20-165) and similar 2021-01-29             commitment order
                (CDC-21-052).

• 2021-03-09:   Over State/CA objection, the court dismisses suspended criminal case
                with prejudice based on its prior unfitness adjudication and due to State
                (MDPHHS/CA) delay and non-compliance with its 2020-10-20
                commitment order and resulting § 46-14-221(2)(a) and (3), MCA,
                requirements for MDPHHS fitness restoration, status report, and the
                consequential lack of any evidentiary basis for judicial review and
                determination of Hanway's fitness status. See § 46-14-221(3)(a)-(b),
                MCA (requiring dismissal of suspended criminal proceeding upon
                judicial determination on 90-day review that defendant remains unfit to
                proceed due to mental disorder and that "it does not appear that [he or
                she] will become fit within the reasonably foreseeable future").

                The court expressly orders that "the State must initiate involuntary
                commitment proceedings." See § 46-14-221(3)(b), MCA (requiring

                                           3
                    State/CA to petition for involuntary civil commitment under Title 53,
                    chapter 21, MCA, upon dismissal of the criminal case).1 State does not
                    comply.

• 2021-04-20:       In reference to the since-dismissed BDC-20-165 and subsequently filed
                    CDC-21-052, MDPHHS issues a written evaluation report pursuant to
                    § 46-14-221(2)(b) and (3)(a), MCA, confirming that Hanway suffers
                    from "schizoaffective disorder." Inter alia, MDPHEIS reports that, due
                    to her "severe mental illness," Hanway did not have the "capacity to
                    conform her behavior to the requirements of the law" at the time of the
                    offenses charged in BDC-20-165 and CDC-21-052,2 but "appear[s] to be
                    capable of rational discussions with" defense counsel and was thus now
                    "currently fit to proceed."' No further proceedings in BDC-20-165 due
                    to prior dismissal.

CDC-21-052 — State v. Hanway (Assault on Peace Officer)

• 2021-01-09:       While incarcerated on municipal court matter and after allegedly refusing
                    to eat for several days, Hanway allegedly punches detention officer in the
                    face through jail cell food port when officer was delivering food and
                    encouraging her to eat.

• 2021-01-20:       Hanway formally charged by Information with Assault on a Peace Officer
                    (F) in violation of § 45-5-210(1)(a), MCA.

• 2021-01-22:       Defense counsel files unopposed defense motion pursuant to
                    § 46-14-221(2)(a), MCA, for adjudication of Hanway as "unfit to
                    proceed" based on prior 2020-10-16 Zook unfitness determination in
                    BDC-20-165.

• 2021-01-29:       Court adjudicates Hanway "unfit to proceed" pursuant to
                    § 46-14-221(2)(a), MCA, for the second time based on the 2020-10-16
                    Zook evaluation. Court suspends the criminal proceeding and commits
                    Hanway "to the custody of" MDPHHS "to be placed at an appropriate

 Hanway and MDPHHS assert that the State/CA has disregarded and not complied with the court's
order. There is no contrary indication in the limited record presented here.

2   See §§ 46-14-206(1)(d), (e), -213, -214(1), and -301, MCA.

3   See §§ 46-14-103, -206(1)(e), -221(3)(a), and -222, MCA.

                                                 4
                    [MDPHHS] mental health facility . . . or residential facility . . . for so long
                    as the unfitness endures or until disposition . . . is made pursuant to
                    [§ 46-14-221(2)(b) and (3), MCA], whichever occurs "first."4 Court
                    orders sheriff to immediately transport Hanway to MSH "without delay"
                    upon "communicating with" MSH and sets the 90-day review hearing
                    required by § 46-14-221(3)(a), MCA, for April 22, 2021.

                    Sheriff does not transport, however, upon MSH advisory of no bed-space
                    at MDPHHS FMHF at Galen. MDPHHS instead places Hanway on the
                    FMB"' waiting list.

• 2021-02-11:       Upon notice from MDPHHS of available FMHF bed-space, the sheriff
                    transports Hanway to MSH which accepts her for fitness restoration in
                    accordance with the 2021-01-29 commitment order (CDC-21-052) and
                    similar 2020-10-20 commitment order (BDC-20-165).

• 2021-04-20:       In reference to CDC-21-052 and BDC-20-165 (since dismissed on
                    2021-03-09), MDPHHS issues written evaluation report pursuant to
                    § 46-14-221(2)(b) and (3)(a), MCA, confirming that Hanway suffers
                    from "schizoaffective disorder." Inter alia, IVIDPHHS reports that, due to
                    her "severe mental illness," Hanway did not have "the capacity to
                    conform her behavior to the requirements of the law" at the time of the
                    offenses charged in BDC-20-165 and CDC-21-052,5 but "appear[s] to be
                    capable of rational discussions with" defense counsel and was thus now
                    "currently fit to proceed."6

• 2021-04-22:       Court conducts 90-day review hearing required by § 46-14-221(3), MCA.
                    Based on the 2021-04-20 IVIDPHHS report and supplemental hearing
                    testimony of MSH Dr. Virginia Hill, court adjudicates Hanway now fit to




  In addition to ordering MDPHHS to "develop an individualized treatment plan" to assist in
regaining fitness to proceed as required by § 46-14-221(2)(b), MCA, the court ordered MDPHHS
to further examine Hanway and report on her "mental condition" and ability to form the requisite
criminal mental state at the time of the subject offense pursuant to §§ 46-14-202(1), (2), and -206,
MCA.

5   See §§ 46-14-206(1)(d), (e), -213, -214(1), and -301, MCA.

6   See §§ 46-14-103, -206(1)(c), -221(3)(a), and -222, MCA.

                                                 5
                    proceed and orders resumption of the previously suspended criminal
                    proceeding in CDC-21-052.7

• 2021-04-23:       Court reduces Hanway's bond on defense motion.

• 2021-04-27:       MDPHHS discharges Hanway and sheriff returns her to incarceration at
                    Cascade County detention center. Hanway immediately bailed-out by her
                    mother.

• 2021-05-18:       Court resets trial for June 14, 2021.

• 2021-06-01:       Defense counsel files unopposed motion to continue trial for additional
                    60 days in furtherance of plea negotiations with the State. Trial
                    rescheduled.

• 2021-07-13:       In wake of Hanway's June 29, 2021 arrest on new offenses in what would
                    later be designated DDC-21-492, defense counsel files motion for
                    redetermination of Hanway's fitness to proceed pursuant to § 46-14-202,
                    MCA.

• 2021-08-14:       Incident to the July 13, 2021 defense motion for redetermination of
                    Hanway's fitness to proceed, Donna Zook, Ph.D., attempts but is unable
                    to conduct defense-arranged mental health evaluation due to Hanway's
                    refusal to cooperate. Based on "extrapolation" from Hanway's prior
                    condition and circumstances, her discontinuation of prescribed mental
                    health medication, and recent behavior, Dr. Zook again diagnoses her
                    with "disorganized schizophrenia" and concludes that she is again unfit
                    to proceed.

• 2021-08-19:       Court adjudicates Hanway "unfit to proceed" pursuant to
                    § 46-14-22 1(2)(a), MCA, for the third time based on the 2020-08-14
                    Zook evaluation. Court suspends the criminal proceeding and commits
                    Hanway "to the custody of' MDPHHS "to be placed in an appropriate
                    [MDPHHS] mental health facility . . . or residential facility . . . for so long
                    as the unfitness endures or until disposition . . . is made pursuant to
                    [§ 46-14-221(2)(b) and (3), MCA], whichever occurs "first." Court
                    orders sheriff to immediately transport her to MSH on coordination with
                    MSH.


7 See   § 46-14-222, MCA. •

                                                 6
                 Sheriff does not transport, however, upon MSH advisory of no bed-space
                 at MDPHHS FMHF at Galen. MDPHHS again places Hanway on the
                 FMEIF waiting list.

• 2021-10:       State/CA files motion, served on MDPHEIS by mail on October 5, for
                 issuance of contempt/show cause order compelling MDPHHS to either
                 immediately accept custody of Hanway pursuant to 2021-08-19 order of
                 commitment or, alternatively, appear and show cause why not. Court
                 subsequently issues the requested contempt/show cause order.

• 2021-10-07:    Defense counsel files above-captioned petition for writ of mandamus
                 compelling MDPHHS to immediately accept custody of Hanway in
                 accordance with the prior district court orders of cornmitment in
                 BDC-20-165 (October 20, 2020), CDC-21-052 (August 19, 2021), and
                 DDC-21-492 (August 31, 2021).

• 2021-10-08:    Defense counsel files motion to quash its prior contempt/show cause
                 order in CDC-21-052 pending disposition of supreme court mandamus
                 petition.

• 2021-10-14:    At contempt/show cause hearing, district court finds MDPIIHS in
                 contempt of court based on non-compliance with 2021-08-19
                 commitment order.

DDC-21-492 — State v. lianway (Kidnapping & Obstructing a Peace Officer)

• 2021-06-29:    Hanway arrested while out on bail in CDC-21-052 for Kidnapping in
                 violation of § 45-5-302, MCA, for taking an unrelated four-year-old girl
                 into her home, closing the door, and undressing and bathing her on the
                 belief that the girl was her daughter. Also charged with Obstructing a
                 Peace Officer in violation of § 45-7-302, MCA, for giving a false name
                 to the investigating officer.

• 2021-06-30:    Upon her initial appearance, court sua sponte commits Hanway to
                 MDPHHS custody for re-evaluation of her fitness to proceed pursuant to
                 §§ 46-14-202 and -206, MCA, presumably in regard to CDC-21-052 and
                 the new offense later formally charged in DDC-21-492.8


8 The disposition of this evaluation commitment order is unclear in light of the subsequent
proceedings in CDC-21-052 and DDC-21-492.

                                            7
• 2021-07-15:      Hanway formally charged by Information with Kidnapping and
                   Obstructing a Peace Officer.

• 2021-08-19:      Defense counsel files uncontested motion for adjudication of Hanway as
                   unfit to proceed and commitment to the custody of MDPHHS pursuant to
                   § 46-14-221(1)-(2)(a), MCA.

• 2021-08-31:      Court adjudicates Hanway "unfit to proceed" pursuant to
                   § 46-14-221(2)(a), MCA, for the fourth time based on the 2021-08-14
                   Zook evaluation and prior similar evaluations in BDC-20-165. Court
                   suspends the criminal proceeding and commits Hanway "to the custody
                   of" MDPHHS "to be placed in an appropriate [MDPHHS] mental health
                   facility . . . or residential facility . . . for so long as the unfitness endures
                   or until disposition . . . is made pursuant to [§ 46-14-221(2)(b) and (3),
                   MCA], whichever occurs "first."9 Court orders sheriff to immediately
                   transport Hanway to MSH "without delay" upon "communicating with"
                   MSH and sets required 90-day review hearing for November 3, 2021.

                   Sheriff does not transport, however, upon MSH advisory of no bed-space
                   at MDPHHS FMIFIF at Galen. MDPHHS again places Hanway on the
                   FIVIHF waiting list where she remains to date.

• 2021-10-07:      Defense counsel files above-captioned petition for writ of mandamus
                   compelling MDPHHS to immediately accept custody of Hanway in
                   accordance with the prior district court orders of commitment in
                   BDC-20-165 (October 20, 2020), CDC-21-052 (August 19, 2021), and
                   DDC-21-492 (August 31, 2021).

• 2021-10-08:      Defense counsel files motion to quash its prior contempt/show cause
                   order in CDC-21-052 pending disposition of supreme court mandamus
                   petition.

• 2021-10-14:      At CDC-21-052 contempt/show cause hearing, district court finds
                   MDPHHS in contempt of court based on non-compliance with CDC-21-
                   052 2021-08-19 commitment order.

9 In addition to ordering MDPHHS to "develop an individualized treatment plan" to assist in
regaining fitness to proceed as required by § 46-14-221(2)(b), MCA, the court ordered MDPHHS
to further examine Hanway and report on her "mental condition" and ability to form the requisite
criminal mental state at the time of the subject offense pursuant to §§ 46-14-202(1), (2), and -206,
MCA.

                                                 8
       Inter alia, MDPHHS's October 22 summary response also sets forth the following
unverified factual assertions:
       [MSH] is cornprised of several different components, which operate under
       different licenses (and legal requirements) and provide different types of
       services pursuant to different protocols. For purposes relevant to the district
       court's finding of contempt and Hanway's [mandamus] [p]etition, the Main
       Hospital at Warm Springs (MSH or Main Hospital) is an acute psychiatric
       care facility that provides intensive inpatient psychiatric services, including
       for patients who are involuntarily committed to the hospital according to the
       involuntary civil cornmitment provisions of . . . Title 53, Chapter 21[,]
       [MCA]. FMHF is a forensic hospital that serves patients who are in the
       custody of penal authorities, primarily pursuant to the procedures established
       under . . . Title 46, Chapter 14[,] [MCA].

       Currently, FMTIF has 54 beds . . . for inpatient forensic evaluation services
       for the State['s] . 56 counties. Forty-eight (48) of those beds are currently
       designated for male defendants. Six (6) are designated for female
       defendants. Since its inception in 2016, the FMHF has been operating at
       capacity. FMHF has maintained forensic evaluation waiting lists since 2010,
       with an increase in the number of defendants on the waiting lists since the
       onset of the COVID-19 pandemic. COVID-19 quarantine protocols have
       further limited the [MDPHHS]'s ability to rotate patients civilly committed
       to MSH and defendants ordered to FMHF for criminal cornmitments into bed
       space. The limitations on bed space has, therefore, become an increasingly
       critical factor in the delay of admissions to the FMHF.

       The reasons for limited bed space include:

          1. Defendants present with complex psychiatric and medical illnesses,
             related to homelessness, drug abuse, and limited services in the
             community and take longer to stabilize.

         2. Defendants refuse to take psychotropic medications resulting in the
            need for Sell Hearings, which can take months to schedule.

         3. Pre-trial detainees being maintained at MSH to ensure medication
            adherence, even if found fit to proceed, to prevent cessation of
            medications and decompensation.


                                             9
          4. Overwhelmed court dockets create admission delays.

          5. Disinclination by county and defense attorneys to pursue civil
             commitment hearings.

          6. COVID-19 protocols, which limit admissions during 14-day
             quarantines and limit admissions to no more than three individuals at
             any one time, have exacerbated delays in admissions.

       More simply stated, the primary factors contributing to delayed admissions
       are finite bed space and the conflict between the time required to evaluate
       and appropriately restore defendants' fitness, if possible, and the continuous
       and ever-increasing number of court-ordered admissions.



       [MDPHHS] is currently engaged in a concentrated and deliberate effort to
       address the factors within its control that lead to delayed FMHF admissions,
       to increase its capacity for admissions, including reconfiguring physical
       space to create more available beds. This is, however, a temporary,
       emergency remedy, designed at this time to alleviate the larger backlog of
       admissions affecting female defendants. It cannot be sustained long-term
       and has the potential to exacerbate wait times for admissions of male
       defendants. The fact remains that current circumstances make it impossible
       for the [MDPHHS] to comply with the district court's order to transport and
       admit Hanway immediately.[101

       Mandamus is an extraordinary remedy available in the discretion of the court only
in rare cases upon an affirmative showing that: (1) the petitioner "is entitled to the
performance of a clear legal duty" by the agency, officer, tribunal, or other person or entity
at issue; (2) the duty involves the performance of a purely ministerial act rather than a
discretionary act; and (3) no plain, speedy, and adequate remedy is available to compel
performance of the duty in the ordinary course of law. Section 27-26-102, MCA; City of

10 On October 28, 2021, MDPHHS filed a supplemental notice in this matter, and similar notices
in the underlying CDC-21-052 and DDC-21-492 matters, that, in accordance with the underlying
district court commitment orders in those matters, it accepted custody of Hanway on October 27,
2021, for placement in its FMHF unit for fitness restoration care and assessment pursuant to
§ 46-14-221(2)-(3), MCA.

                                              10
Deer Lodge ex reL City of Deer Lodge Ord 130 & 136 v. Chilcott, 2012 MT 165, ¶ 14,
365 Mont. 497, 285 P.3d 418 (internal citations omitted); Smith v. Cty. of Missoula, 1999
MT 330, ¶ 28, 297 Mont. 368, 992 P.2d 834 (internal citations omitted); State ex reL
Thomas v. Dist. Ct., 224 Mont. 441, 442-43, 731 P.2d 324, 324-25 (1986) (internal
quotations omitted); Stewart v. Montana, 135 Mont. 323, 326, 340 P.2d 151, 153 (1959);
State ex reL Danaher v. Miller, 52 Mont. 562, 568, 160 P. 513, 514-15 (1916) (internal
citation omitted); State ex reL Beach v. Dist. Ct, 29 Mont. 265, 269-70, 74 P. 498, 499-500
(1903) (internal citation omitted). A duty is purely ministerial only if "the law prescribes
and defines [it] to be performed with such precision and certainty as to leave nothing to the
exercise of discretion or judgment." State ex reL Sch. Dist. No. 29 v. Cooney, 102 Mont.
521, 529, 59 P.2d 48, 53 (1936) (citations omitted). Accord State ex reL Anderson v. Gile,
119 Mont. 182, 187, 172 P.2d 583, 586 (1946). "The party applying for the writ" must
show sufficient facts to establish or trigger a "clear legal right to the relief sought" and the
"ability on the part of [the subject] to perform that duty." State ex reL Blenkner v. Stillwater
Cty., 102 Mont. 130, 133-34, 56 P.2d 1085, 1086 (1936). Mandamus does not lie "to
compel the performance of an act which would be . . . beyond the power or duty of [the]
respondent to perform." Beach, 29 Mont. at 269, 74 P. at 500.
       Here, as a threshold matter, MDPHHS has a clear legal duty under § 46-14-
221(2)(a), MCA, to immediately accept custody of a criminal defendant for fitness
restoration assessment and care upon a written "unfitness to proceed" determination and
commitment order issued by a district court pursuant to § 46-14-221(2)(a), MCA. While
the nature of the "individualized treatment plan," related care, and ultimate fitness review
assessment thereafter required by § 46-14-221(2)(b) and (3)(a), MCA, involve highly
discretionary matters of professional medical opinion and care, the threshold duty to
immediately accept custody of a defendant upon a district court commitment order
pursuant to § 46-14-221(2)(a), MCA, is a purely ministerial duty.
       However, as manifest in the current parallel-pendency of contempt proceedings
against MDPHHS in CDC-21-052 below, a plain, speedy, and adequate remedy is available
                                              11
in the ordinary course of law to compel performance of MDPEIHS's threshold ministerial
duty under § 46-14-221(2)(a), MCA. See §§ 3-1-402(2), -501(1)(e), (3), -512, -518, -520,
and -523, MCA. Moreover, while the assertions of fact in MDPHHS's summary response
are not verified, see §§ 25-4-203 and 27-26-302, MCA (verified pleadings and requirement
for "answer, under oath," in mandamus proceedings), MDPHHS raises a question of fact
as to its ability to immediately comply with the district court commitment orders at issue
under Hanway's petition. Under these circumstances, we find that discretionary issuance
of a writ of mandamus does not lie and is not warranted.
      IT IS THEREFORE ORDERED that Hanway's Petition for Writ of Mandarnus,
filed October 7, 2021, is DENIED and DISMISSED.
      The Clerk of this Court is directed to provide immediate notice of this Order to
Hanway's counsel, counsel of record and the presiding judges (Honorable Elizabeth A.
Best, Honorable John Kutzman, and Honorable John Parker) in each of the subject matters
of State v. Hanway, Cause Nos. BDC-20-165, CDC-21-052, and DDC-21-492, Montana
Eighth Judicial District Court, Cascade County.
      DATED this       —day of November, 2021.



                                                              Chief Justice


                                                               /0 2-1•1 .




                                            12